698 S.E.2d 664 (2010)
STATE of North Carolina
v.
James Joseph JAMES.
No. 208P10.
Supreme Court of North Carolina.
June 16, 2010.
Nancy Reed Dunn, Assistant Attorney General, for State.
James Joseph James, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 17th of May 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."